Per Curiam:
This case is clearly ruled by Blauser v. Diehl, 90 Pa. 350, and for reasons there given the judgment should be affirmed.
The defendant is surety on the general bond of the guardian. The only fund that came into the guardian’s hands and as to which he is in default, was from the sale of his ward’s real estate, made under an order of the Orphans’ Court. When that order of sale was made the guardian gave a special bond, with another person as surety, conditioned for faithful application of the proceeds sale. The defendant was asked to become surety on that bond, but he refused to do so. This suit was manifestly brought on the wrong bond.
Judgment affirmed.